Scott, Judge,


dissenting.

I do not concur in the opinion given. It appears that be *389fore the admission contained in the certificate given by Reilly was made, he had transferred all his interest in the chose in action on which,suit was brought, to Chouteau. It isa clear principle, that after a party has conveyed away his interest in property, declarations made by him subsequent to the sale, are not admissible in evidence to affect the rights of his vendee. Frere v. Evertson, 20 J. R. Courts of law take notice of the person who is really interested in a chose in action, and the beneficial interest vested in the assignee are so far regarded that it is allowed to set off a debt due from the assignee in the same manner as if action had been brought in his name. I do not hold that the case of Boerman v. Kadenius,7th Term R. is applicable. That case asserts the principle that the admissions of a parly to the record, although he is a mere nominal parly, are in every instance evidence against him, and those who use his name in sueing. The certificate of Reilly offered in evidence was made before he was a parly to the suit, and he was no longer a party when it was offered. He had died, and the suit as to him had abated, before the trial. The costs as to him died with him. 12 J. R.,590. He then had no interest in the record. The principle above stated intervened, and prevented his declarations affecting the interests of his assignee from being given in evidence.